Citation Nr: 0504859	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from September 1969 
to January 1972.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

On his VA Form 9 received in October 2003, the veteran 
requested a hearing before a traveling member of the Board, 
and on an accompanying statement requested a Board hearing in 
Washington, DC and a hearing before a decision review officer 
at the RO.  He failed to report for the decision review 
officer hearing in January 2004.  Later in January 2004 he 
clarified that he desired a videoconference hearing before a 
member of the Board.  The requested Board hearing was 
scheduled for October 2004, but he failed without explanation 
to report.  His request for a hearing before a member of the 
Board is therefore considered withdrawn.  See 38 C.F.R. 
§ 20.702(d), 20.704(d) (2004).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have back disability.



CONCLUSION OF LAW

The veteran does not have back disability that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.   

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter, dated in 
November 2002, in connection with the claim for service 
connection for back disability.  That correspondence 
specifically advised him of the information and evidence 
necessary to substantiate his claim; informed him of the 
respective responsibilities of him and VA in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  The claim 
was thereafter adjudicated in July 2003.  

For the above reasons, the Board finds that the November 2002 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him (other than one particular physician), and 
for which he authorized VA to request, were obtained by the 
RO.  38 U.S.C.A. § 5103A.  In this regard the Board notes 
that the veteran has identified a Dr. P. Silver as possessing 
records relevant to his claim.  In November 2002 
correspondence, the RO asked Dr. Silver to provide any 
records for the veteran; he did not respond.  The RO made a 
second request to Dr. Silver in January 2003, and that month 
also informed the veteran that Dr. Silver had not provided 
any records.  The RO advised the veteran to contact Dr. 
Silver and have him forward records to VA, or to obtain the 
records himself and submit them to VA.  He was also advised 
that VA would make a second attempt to obtain records from 
the physician.  Dr. Silver did not respond to the January 
2003 correspondence, and the veteran was notified of this in 
the July 2003 rating decision.  The veteran has not submitted 
any records from Dr. Silver.  The Board accordingly concludes 
that VA's duty to assist the veteran in obtaining pertinent 
records in connection with his claim has been fulfilled.  See 
38 C.F.R. § 3.159(c)(1), (e).

The record reflects that the veteran has not been afforded a 
VA examination in connection with his claim.  As will be 
discussed in further detail below, however, there is no 
evidence, other than his current lay statements, suggesting 
the presence of a back disability at any point in the more 
than 30 years following his discharge from active duty.  In 
the absence of competent evidence of a current back disorder, 
or at least persistent or recurrent symptoms of disability, 
VA is not required to afford the veteran a VA examination.  
See 38 C.F.R. § 3.159(c)(4)(A) (2004).  See also Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

Service medical records show that in October 1971 the veteran 
reported experiencing lower spine pain after being thrown 
against a packing crate.  Physical examination revealed back 
tenderness and paraspinal muscle spasm.  X-ray studies 
revealed slight scoliosis of the thoracolumbar spine with 
concavity to the right.  The veteran was diagnosed with acute 
lumbosacral strain, and underwent diathermy in November 1971.  
The report of his January 1972 discharge examination is 
silent for any complaints or findings regarding the spine.

VA and private medical records for August to November 2002 
show that the veteran reported to his treating VA clinicians 
that he injured his back in service and still had back pain.  
The clinicians did not otherwise address any back complaints, 
and did not offer a pertinent diagnosis or nexus opinion.

In an October 2003 statement, the veteran explained that he 
injured his back in service and continued to experience back 
problems.  He described his current back condition as 
involving spasms and difficulty with straightening after 
bending movements.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Although the veteran was treated for back complaints in 
service and demonstrated X-ray evidence of scoliosis, his 
complaints were attributed to an acute lumbosacral strain, 
and the scoliosis was slight.  More importantly, the report 
of his January 1972 discharge examination is silent for any 
complaints, finding or diagnosis of back disability.  
Moreover, there is no post-service medical evidence of back 
disability.

Although VA treatments record the veteran's history of 
injuring his back in service with continued back pain, the 
treatment notes do not further address any back problems or 
otherwise indicate that a back disorder is present.  The 
Board notes that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  While the veteran himself 
contends that he has a back disorder, there is no indication 
that he is qualified through education, training or 
experience to offer medical opinions.  As a layperson, 
therefore, his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau.  
Since the competent evidence on file does not show that the 
veteran currently has a back disability, his claim must be 
denied.
  

ORDER

Entitlement to service connection for back disability is 
denied.


REMAND

Service personnel records show that he served as a stock 
control accounting specialist while in Vietnam from January 
1971 to January 1972; during that time he served with Company 
A, 92nd Engineer Battalion.

The veteran contends that while in Vietnam, he witnessed the 
death of a friend (a corporal named Art) who died from a 
sniper's bullet in April or May of 1971 in Quang Tri.  He 
explains that they were in the same unit at the time, namely 
Company A, 92nd Engineer, 159th Engineer Group.  He also 
contends that in December 1971 or January 1972, while in Long 
Binh, he was transporting Vietnamese civilians from his base 
camp to a village when he came under enemy fire.  He 
indicates that a bullet narrowly missed him, but that five of 
the civilians were killed and seven wounded in the attack.  
His representative has indicated that the attack occurred 
while the veteran was on Highway One.

VA treatment records on file for September to November 2002 
disclose that the veteran has been diagnosed with PTSD based 
on his reported participation in artillery combat, in which 
he killed and witnessed killing, and on his witnessing of a 
friend's death in 1971 by snakebite.  The Board notes that 
despite the current diagnosis of PTSD and the specific 
information provided by the veteran concerning some of his 
stressors, the RO has not attempted to verify the veteran's 
claimed stressors.

In addition, VA treatment records on file indicate that the 
veteran was referred for psychiatric treatment by a Vet 
Center, however, the RO has not attempted to obtain records 
from that facility.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

In light of the above, the Board finds that further 
development is required prior to adjudication of the 
remaining claims on appeal.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include any Vet Center, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant, to include from any Vet 
Center, which have not been secured 
previously.  In any event, records 
from the VAMC in West Haven, 
Connecticut, for November 2002 to 
the present should be obtained.  If 
the RO is unsuccessful in obtaining 
any medical records identified by 
the veteran, it should inform him 
and his representative of this and 
ask them to provide a copy of the 
outstanding medical records.

2.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and must include 
the following stressors:  Witnessing 
a corporal by the first or last name 
of Art die from a sniper in April or 
May 1971 in Quang Tri; experiencing 
an enemy attack in Long Binh in 
December 1971 or January 1972 while 
escorting Vietnamese civilians to a 
village, which resulted in 
casualties among the civilians; 
witnessing a friend die in 1971 from 
a snakebite; and participating in 
artillery combat. 

This summary and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to 
the U.S. Armed Services Center for 
Unit Records Research (CURR).  CURR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect 
to his contentions that he witnessed 
a corporal with the first or last 
name of Art die from a sniper 
attack; that he experienced enemy 
fire while transporting Vietnamese 
civilians; that he witnessed a 
friend die from a snakebite; and 
that he participated in artillery 
combat.  CURR should also be 
requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to from January 1971 to January 
1972, for the period during which he 
served with such unit.

3.  After completion of all of the 
above, and if any of the veteran's 
alleged PTSD stressors are 
independently verified by CURR or 
otherwise, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
diagnosed PTSD.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed, including psychological 
testing designed to ascertain 
whether the veteran has PTSD due to 
an independently verifiable 
inservice stressor.  The examiner 
should be informed of any stressor 
which has been verified.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
independently verifiable inservice 
stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect whether such a review of 
the claims file was made.  

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, including if the 
requested examination does not 
include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to 
be taken.

5.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of 
38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159.  Then, the RO 
should issue a rating decision and 
re-adjudicate the issues remaining 
on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


